tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service date date taxpayer_identification_number person to contact employee identification_number employee telephone number last date to file a petition in tax_court september 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective december 19xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you did not operate exclusively for exempt purposes because your assets inured to and served the private interests of your creators the entire amount of your assets was loaned to your creator there was no indication that the loan was secured or the creator ever made any payments the loan was used to pay for the business and personal expenses of your creator the loan was made at a favorable rate and terms which served the financial interests of your creator he has operated you for his own personal benefit you were controlled by your creator and you were established and operated to enable your creator to engage in financial activities which are beneficial to him facts that show a charity’s investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 aff’d 631_f2d_736 cir contributions to your organization are no longer deductible under sec_170 after december 19xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending november 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely sunita lough director eo examinations enclosures publication publication internal_revenue_service department of the treasury date november taxpayer_identification_number form tax_year s ended november 20xx and 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree undef this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely vicki l hansen acting director exempt_organizations examinations enclosures publication publication report of examination letter rev catalog number 34809f name of organization fye form agent date 20xx wip index l-4 other exempt status the following is the revenue_agent report sent to the taxpayer via day letter on november 20xx the organization agreed to the retroactive revocation and submitted a signed form_6018 on 20xx issue whether the sec_501 tax exempt status of the should be revoked because it is not operated exclusively for tax exempt purposes facts trust instrument the declaration by the organization was created with a declaration of trust hereinafter collectively referred to as the donor and sometimes referred to as trustee on december 19xx the declaration provides that the organization was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the declaration states that it shall be irrevocable and the donor hereby expressly waives the right and the power to alter amend revoke or terminate the trust or any of the terms of this declaration the declaration provides that the donor hereby renounces any power to determine or control by alteration amendment revocation termination or otherwise and the donor renounces any interest in either vested or contingent including any reversionary_interest or possibility of reverter the income or principle of the trust estate the declaration requires that each year the trustee shall distribute net_income of organization to is intended that the distributions to the primary charity it will help of the adjusted perform its functions and carry out its purposes in order to insure that this happens the board shall meet with the governing body of or a representative thereof to determine the use of such distributions it is intended that the distributions will be used in a similar fashion each year to fund a project or carry out a function any donation grant or distribution to shall obtain written confirmation that recognized as a tax exempt_organization under sec_501 of the code prior to making the organization is then currently in addition to the distribution to be made pursuant to the above regarding the required_distribution each year the trustee shall distribute a total of net_income of this trust to one or more of the organizations listed on this reference is made a part hereof or to board in writing signed by at least of the which by as is directed by the members of the board provided that each such k-4-1 name of organization fye form agent date 20xx wip index l-4 distribution shall be a distribution which can be made by an organization described in sec_509 of the code each such distribution shall be made on or before the end of the month immediately following the year in which the income was earned there are charity to the declaration including the primary charities listed on upon winding up and dissolution of this trust after paying or adequately providing for the debts and obligations of the trust the remaining assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 of the code in the event that the trust does not obtain exempt status under c and a of the code the assets of the trust shall go to the as defined as a contingent_remainder in the event the trustee determines in the trustee’s sole and complete discretion that the trust fund is too small to economically administer then in such event the trustee shall distribute the trust fund in its entirety outright to such organization or organizations as described in sec_170 of the code the declaration provides that the board shall be the governing body of the trust and that the members of the board shall consist of members and be determined as follows board member shall be appointed by board members shall be from the class consisting of and and each of their descendants the provided that there are then at least members of the who are willing and able to so act other remaining members of the board including any vacancies caused by not having at least shall be appointed by a majority vote by the remaining members of the board the initial remaining board members shall be members as designated from the governance is the organization’s trustee is a substantial_contributor and therefore a disqualified_person with respect to the organization the organization’s initial board_of directors was comprised of members as follows a disqualified_person because he is a substantial_contributor also a disqualified_person k-4-2 name of organization fye form agent date 20xx wip index l-4 all november 19xx on the 20xx through 20xx tax returns only board members were disclosed on the form_990 for the tax_year ended and were disclosed as board members no other board members were disclosed operations application_for recognition of exempt status by letter dated may 20xx the organization was recognized by the service as exempt from federal_income_tax under sec_501 as an organization described in sec_501 the service also determined that the organization met the requirements of sec_509 and classified it as a supporting_organization rather than a private_foundation the service's determination_letter was based on the organization's representations made in its application and supplemental materials during the application process the organization did not disclose that it would lend all of its assets to disqualified persons years before exam 19xx the organization provided a copy of the board meeting minutes for december 19xx these were the only meeting minutes provided by the organization the organization filed its initial tax_return on october 20xx for the year ended november 19xx initial contributions to the organization per form_990 for the year ended november 19xx cash stock_dividends from stock gain on sale of contributed stock total h w h m w f p f p r h p k-4-3 name of organization fye form agent date 20xx wip index l-4 on november 19xx the organization issued a loan’ to the trustee in the amount of this was the total amount of assets for the organization a copy of the note dated november 19xx provided by the organization indicated the following terms dollar_figure amount rate apr due upon demand the loan to trustee was disclosed on line november 19xx and on the was loan to page of the form_990 for the year ended the information disclosed on 20xx there was no income or expenditures reported on the form_990 for the year ended november 20xx filed by the organization the loan to trustee was disclosed in the same manner as described above for the year ended november 19xx 20xx there was no income or expenditures reported on the form_990 for the year ended november 20xx filed by the organization the loan was reported as a receivable from officers on the organization disclosed the name of the borrower and terms of the loan page of the tax_return on a statement attached to the tax_return 20xx the 20xx tax_return was filed identical to the 20xx return no income or expenditures disclosed and the loan was disclosed on a statement attached to the return there was no indication the organization made any grants to the primary charity or any other charity the returns do not indicate that any income was received or any expenditures were made ' through the course of the initial interview and the examination of the books_and_records there was no indication the trustee made any payments on the loan to the organization and the money received by the trustee was used to pay for his business and personal living_expenses k-4-4 ‘name of organization fye form years under exam 20xx and 20xx agent date 20xx wip index l-4 through the course of the initial interview and examination of the books_and_records there was no indication the organization made any grants or received any income the organization did file forms disclosing the receivable from the trustee tax_return information 20xx 20xx line total revenue line total expenses dollar_figure dollar_figure balance_sheet line receivables from officers directors trustees and key employees line total assets line total liabilities line paid in capital surplus line total liabilities and net assets law dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office k-4-5 name of organization fye form wip index l-4 agent date 20xx regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government’s position the organization the sec_501 tax exempt status of should be revoked because it is not operated exclusively for tax exempt purposes 19xx a loan was issued from the organization to the trustee in the amount of from december 19xx through november 19xx on november the organization was funded with in cash and stock by the trustee the entire amount of the organization’s assets there was no indication of any issue board approval the lack of a board approval process prior to the transactions demonstrate that donor had full control of the assets name of organization fye form agent date 20xx wip index l-4 there was no indication that the loan was secured or the trustee ever made any payments the organization provided documentation stating the loan was used to pay for the business and personal expenses of trustee was loaned back to him the donor and disqualified the entire contribution by person at a favorable rate and terms which served the financial interests of the trustee facts that show a charity's investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir the facts show that the organization is not operated exclusively for a tax exempt charitable purpose rather personal benefit the facts of the case show that organization and claimed tax benefits in the form of charitable_contribution deductions under sec_170 has operated the organization for his own established the the organization which is controlled enable accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 to engage in financial activities which are beneficial to him was established and operated to an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals a gift to a charitable_organization must be a voluntary transfer of money or property without the receipt of adequate_consideration made with charitable intent 490_us_680 to claim a deduction under sec_170 a donor must surrender dominion and control_over the gift 202_f3d_1093 gt cir transferred assets to the organization and claimed a deduction under sec_170 a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1 c - b the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity's income or assets for personal_use by transferring the assets back to a disqualified_person purportedly as a loan but as a distribution the organization breached the dedication requirement and its net_earnings have inured to the benefit of the disqualified_person whether a particular transaction actually constitutes a loan is determined upon consideration of all the facts 54_tc_905 fora payment to constitute a loan when the payments are received the recipient must intend to repay the amounts and the transferor must intend to enforce payment haag v name of organization fye form agent date 20xx wip index l-4 commissioner 88_tc_604 aff'd without published opinion 855_f2d_866 cir 55_tc_85 in greg r vinikoor v a commissioner t c memo the tax_court provided the following factors to determine whether a transfer was made with a real expectation of repayment and an intention to enforce the debt there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made any actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or the transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes is consistent with a loan there was no intent by the trustee to pay the loan back and no demand by the organization to demand payment the trustee made no payments on the loan which was issued in 19xx the note states due upon demand there was no interest charged or accrued no fixed maturity_date and no collateral the entire amount constitutes a distribution -although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity's assets that serve the interests of its private shareholders 505_f2d_1068 cir the transfer of funds directly to the disqualified_person served the financial interests of the disqualified_person and or his business facts that show a charity’s investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir conclusion accordingly the organization’s status as an organization described under sec_501 should be revoked because it did not operate exclusively for exempt purposes because its assets inured to and it served the private interests of its creators and other private persons k-4-8 name of organization fye form agent date 20xx wip index l-4 this determination is effective beginning december 19xx the organization did not disclose in its exemption application that it would be making a loan with all of its assets it failed to disclose that it would distribute monies to the trustee a disqualified_person thus retroactive revocation is applicable ‘ _ u s income_tax return for estates and trusts should be filed for tax years form ending november 20xx 20xx 20xx and 20xx subsequent returns are due no later than the day of the 4' month following the close of the trust’s accounting_period returns should be sent to the following mailing address internal_revenue_service for tax_year ending november 20xx form _ is due march 20xx should be sent to the following address internal_revenue_service retroactive date of revocation the effective date of revocation is retroactive because the organization did not disclose in its application_for exempt status that it would loan essentially all of its assets to the founder within a year of his contribution to the organization therefore retroactive revocation to the first taxable_year which begins december 19xx is appropriate memo to file a memo was created to memorialize the actions required by the organization to accept agreement it was later determined through conference call with and manager that the org was not required to substantiate repayment of the loan prior to agreeing to revocation the org submitted form_6018 on 20xx results of examination is disposal code agreed revocation refer to exhibit l-4-1 for copy of memo to file conclusion the result of the examination is proposed revocation based on inurement the founder donor and trustee and contributed about issued a loan to the founder for all of its assets to the organization a year later the organization created the organization in late 19xx did not make any and_- k-4-9 - name of organization fye form agent date 20xx wip index l-4 payments on the loan the statute_of_limitations for the sec_4958 issue had expired prior to the opening of the examination see workpaper j-8 for more more information on this issue the organization agreed to retroactive revocation to the first taxable_year of the organization which is december 19xx the organization submitted a signed form_6018 on 20xx retroactive revocation is applicable in this case as the organization did not disclose in its application_for exempt status that it would loan all of its assets to a disqualified_person the founder made no payments on the loan sec_501 sec_1_501_c_3_-1 -2 and c -1 d ii revrul_67_5 1967_1_cb_123 and 326_us_279 at favorable terms
